DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 11/4/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the network device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 1-20 are objected to because of the following informalities:  
	Claims 1, 9, and 15 misspelled sensor as “senor” in lines 8, 5, and 6, respectively.
Appropriate correction is required.



Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 (similarly claims 9 and 15) – “[A] processing system configured to control the wireless sensor, receive downward communication from an authentication system, and send upward communication to the authentication system.” See MPEP 2181. The claim limitation uses the generic placeholder processing system. The generic placeholder is modified by functional language “configured to control the wireless sensor, receive downward communication from an authentication system, and send upward communication to the authentication system” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. See Fig. 5B.
Claim 1 (similarly claims 9 and 15) – “[N]etwork device is configured to transmit data of the upward communication and the downward communication between the processing system and the authentication system.” See MPEP 2181. The claim limitation uses the generic placeholder processing system. The generic placeholder is modified by functional language “configured to control the wireless sensor, receive downward communication from an authentication system, and send upward communication to the authentication system” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the limitation of “network device.”

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 9-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the corresponding wireless encryption chip" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest consistent naming of the unclonable function chip, diamond asset, and wireless encryption chip throughout the claims.
Claim 20 recites the limitation "the cryptographic token" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

10.	Claim limitation “network device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explain the structure, material, or acts preforming the function other than the generic placeholders. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2015/0223580 to Kinney et al. (“Kinney”).

12.	With regards to claim 9, Kinney disclosed the limitations of,
a tamper-resistant sealed container (See Fig.1, [0028] discussing the diamond card 10 of the present invention comprises a generally rectangular, credit card shape device which is relatively thin and which has a body 12 with embedded visual patterns 14 that prevent counterfeiting; and [0040] discussing using ink technologies in the package which would cause bleeding of the ink on any attempt to tamper with the package and so provide further counterfeit deterrence or at least tampering evidence.), including a set of diamonds (See Fig. 1 and [0028] discussing one portion of the body 12 defines a transparent pouch 26 in which are visibly housed diamonds 30 at a thickened portion 24 of the diamond package 10.) and a physical unclonable function chip ("diamond asset") (See Fig. 1 and para [0028] discussing card 10 is a PUF (physically uncontrollable feature) chip 16 which can be interrogated via first and second antennae 18 and 20 that enable communication and interrogation.);
a smart cabinet storing the secured container (See Fig. 4 and [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board.), the smart cabinet including:
a wireless sensor configured to correspond with the physical unclonable function chip of the diamond asset (See Fig. 4; [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board; and [0064] discussing the use of PUF (physical uncontrollable chips) to provide unique characteristic in each diamond card, that can be checked by the chip circuitry responding to unique and random challenge codes. The two antennas provide a wireless communication and access to the PUF chip and their NFC and RFID technology provide electronic and visible manufacturing complexity that is difficult if not impossible to mimic.);
a processing system configured to control the wireless sensor, receive downward communication from an authentication system, and send upward communication to the authentication system (See [0031] discussing the chips being interrogated by a mobile device, e.g., the mobile device 11, which contains the appropriate interrogation software, including by communicating with the diamond package 10 via an NFC interface to the PUF chip. An NFC interface enables communication at a close proximity (0-5 inches) via wireless transceivers, already known from their application in smart phones for authentication or check-in or check-out of individual units.),wherein the downward communication includes a request for authentication of a corresponding wireless encryption chip via the wireless sensor (See [0033] discussing the smart phone 11 can utilize cellular or WiFi connectivity and interface to the PUF chip 16 and authenticate the diamond card 10, by communicating with the third party server via known publicly encrypted communication methods.; and [0036] discussing the locked cabinet space 76  which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board and the cabinet 76 may also include unique PUF chip or chips known to the authentication server which can be all verified through the internet.), and wherein the upward communication includes an authentication response of the wireless encryption chip (See [0034] discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters; these parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server and the server will generate a random challenge for each chip upon presentation and confirm the expected encrypted response.); and
a network device communicably connected to the processing system, wherein the network device is configured to transmit data of the upward communication and the downward communication between the processing system and the authentication system (See [0036] discussing the cabinet 76 may include unique PUF chip or chips known to the authentication server which can be all verified through the internet; and [0034] discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters. These parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server, the server will generate a random challenge for each chip upon presentation and confirm the expected encrypted response; thus, spoofs of PUF chips cannot be prepared because the challenge is random.); and 
a custodian server configured to receive a transfer instruction from an owner of the diamond asset and cause the authentication system to query the smart cabinet via downward communication (See Fig. 4 and [0044] discussing members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs, utilizing the verification process, which only requires using the mobile phones 11 to authenticate the received package(s) by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic.).

13.	With regards to claim 10, Kinney disclosed the limitations of,
a camera positioned in view of the diamond asset, the camera configured to generate image data of the diamond asset (See [0034] discussing the authentication server may have a reference photograph of the physical placement of the diamonds on the given diamond card, whereby a visual inspection and confirmation of authenticity provides additional protection. See also [0079]-[0085] discussing the authentication process and sample image. Examiner notes that a sample image would have to be collected by a camera positioned in view of the diamond asset.), wherein the image data is transmitted to the authentication system where the diamond asset is optically verified based on physical characteristics thereof, wherein the physical characteristics include a relative positioning and/or size (See FIG.4; [0041] discussing the visual authentication step can be carried out automatically by uploading a photograph taken by the mobile device 11 to the registration server 62; [0042] discussing the card 10 is manufactured. these microspheres 31 are spread between the diamonds 30, preferably in a single layer and they provide a completely random 3-dimensional, visual signature which is impossible to duplicate lithographically and absolutely unique to each package; further, a visual high resolution photograph of the back side of the diamonds card is also registered, and each purchaser can check the package in his/her hand and compare the visual appearance with the stored image; and [0044] discussing members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs which only requires using the mobile phones 11 to authenticate the received package(s) by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic.), of the one or more diamonds and distinctively distributed taggants (See [0086] discussing the count, size and elective positions of the diamonds, and the count and relative positions of every taggant is statistically compared between the original and the sample and when a total match score is achieved, which is deemed to be sufficient for authentication, then the images and, indirectly, the particular DIAMOND COIN is authenticated.).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-4, 6, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatenable by Kinney in view of U.S. Pat. Pub. No. 2013/0328661 to Phillips et al. (“Phillips”).

16.	With regards to claim 1 (similarly claim 15), Kinney disclosed the limitations of,
a secured cabinet casing having a plurality of shelves …(See FIG.4, and [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board.), each of the plurality of shelves having a plurality of storage compartments arranged thereon, each compartment is configured to receive a stored item of the plurality of stored items (See Fig. 5 and [0047] discussing the diamonds stored upon the shelves.);
a wireless sensor configured to correspond with the wireless encryption chip of the stored item (See Fig. 4; [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board. The cabinet 76 may include unique PUF chip or chips known to the authentication server which can be all verified through the internet."; and [0064] discussing the invention using PUF (physical uncontrollable chips) to provide unique characteristic in each diamond card, that can be checked by the chip circuitry responding to unique and random challenge codes and that the two antennas provide a wireless communication and access to the PUF chip and their NFC and RFID technology provide electronic and visible manufacturing complexity that is difficult if not impossible to mimic.);
a processing system configured to control the wireless sensor, receive downward communication from an authentication system, and send upward communication to the authentication system (See [0031] discussing the chips being interrogated by a mobile device, e.g., the mobile device 11, which contains the appropriate interrogation software, including by communicating with the diamond package 10 via an NFC interface to the PUF chip. An NFC interface enables communication at a close proximity (0-5 inches) via wireless transceivers, already known from their application in smart phones for authentication or check-in or check-out of individual units.), wherein the downward communication includes a request for authentication of the corresponding wireless encryption chip via the wireless sensor (See [0033] discussing the smart phone 11 can utilize cellular or WiFi connectivity and interface to the PUF chip 16 and authenticate the diamond card 10, by communicating with the third party server via known publicly encrypted communication methods.; and [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board; and may include unique PUF chip or chips known to the authentication server which can be all verified through the internet.), and wherein the upward communication includes an authentication response of the wireless encryption chip (See [0034] discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters; and these parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server, which will generate a random challenge for each chip upon presentation and confirm the expected encrypted response.); 
a network device (See FIG. 4 and [0036] discussing the locked cabinet space 76, which is fitted with an internal, RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board.), communicably connected to the processing system, wherein the network device is configured to transmit data of the upward communication and the downward communication between the processing system and the authentication system (See [0036] discussing the cabinet 76 may include unique PUF chip or chips known to the authentication server which can be all verified through the internet; and [0034] discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters; these parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server, which will generate a random challenge for each chip upon presentation and confirm the expected encrypted response and spoofs of PUF chips cannot be prepared because the challenge is random.). 
Kinney does not explicitly disclose the limitation of,
retractably mounted therein. 
However, Phillips teaches at Fig. 3, Fig. 4C and [0057]that it would have been obvious to one of ordinary skill in the inventory art to include retractably mounted shelves (See Fig. 3, Fig. 4C and [0057]  discussing the opening of the draws for storage.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney to include retractably mounted shelves, as disclosed by Phillips. One of ordinary skill in the art would have been motivated to make this modification in order to access individual draws and not the entire cabinet (Phillips FIG. 4C and [0057]).  
	
17.	With regards to claim 2 (similarly claim 16), Kinney disclosed the limitations of,
the camera configured to generate image data of the stored item (See [0034] discussing the authentication server may have a reference photograph of the physical placement of the diamonds on the given diamond card, whereby a visual inspection and confirmation of authenticity provides additional protection. See also [0079]-[0085] discussing the authentication process and sample image. Examiner notes that a sample image would have to be collected by a camera positioned in view of the diamond asset.), wherein the image data is transmitted to the authentication system where the stored item is optically verified based on physical characteristics thereof (See FIG.4; [0041] discussing the visual authentication step can be carried out automatically by uploading a photograph taken by the mobile device 11 to the registration server 62; [0042] discussing the card 10 is manufactured. these microspheres 31 are spread between the diamonds 30, preferably in a single layer and they provide a completely random 3-dimensional, visual signature which is impossible to duplicate lithographically and absolutely unique to each package; further, a visual high resolution photograph of the back side of the diamonds card is also registered, and each purchaser can check the package in his/her hand and compare the visual appearance with the stored image; and [0044] discussing members of the public 64 can advertise their individual packages on the marketplace server 66 to enable other members of the public to trade with them directly relative to these registered diamond card packs which only requires using the mobile phones 11 to authenticate the received package(s) by communicating with the server 62 and verifying that the PUF chip identity and the visual images are authentic.).
Kinney is silent on the limitation of,
a camera mounted to a first shelf of the plurality of shelves, (;
However, Phillips teaches at Fig. 3, Fig. 4C and [0058]-[0059] that it would have been obvious to one of ordinary skill in the inventory art to include a camera mounted to a first shelf of the plurality of shelves (See FIG. FIGS. 4 a-4c; [0058] discussing the arrangement of cameras 310 and mirror 312 in allows cameras 310 the capability of capturing images from the top drawer to the bottom drawer, without the need to substantially change its focal length; and [0059] discussing the cameras 310 capture multiple partial images of each storage drawer as it is opened or closed and identifying the objects in the drawer.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney to include a camera mounted to a first shelf of the plurality of shelves, as disclosed by Phillips. One of ordinary skill in the art would have been motivated to make this modification in order to identify objects in the draw (Phillips FIG. 4C and [0059]).  

18.	With regards to claim 3, Kinney disclosed the limitations of,
wherein the stored item is a secured container (See Fig.1, [0028] discussing the diamond card 10 of the present invention comprises a generally rectangular, credit card shape device which is relatively thin and which has a body 12 with embedded visual patterns 14 that prevent counterfeiting; and [0040] discussing ink technologies can be incorporated in the package which would cause bleeding of the ink on any attempt to tamper with the package and so provide further counterfeit deterrence or at least tampering evidence.), including one or more diamonds and distinctively distributed taggants (See [0086] discussing the count, size and elective positions of the diamonds, and the count and relative positions of every taggant is statistically compared between the original and the sample and when a total match score is achieved, which is deemed to be sufficient for authentication, then the images and, indirectly, the particular DIAMOND COIN is authenticated.) and said physical characteristics on which the optical verification is based include a relative positioning and/or size of the one or more diamonds and distinctively distributed taggants (See [0087] discussing the DIAMOND COIN providing the additional benefits of wireless authentication, via smartphone NFC, of the embedded, encrypted silicon chip, which makes the product is highly tamper resistant and tamper evident and the taggants randomly embedded in the resin form a unique visual fingerprint; further, the exact geometry of the diamonds and the taggants which have been pre-photographed and which comport to a reference are virtually impossible replicate.).

19.	With regards to claim 4 (Similarly claims 11 and 17), Kinney is silent on the limitations of,
wherein the camera is mounted to a motorized base that enables the camera to shift position relative to the stored item.
However, Phillips teaches at Figs. 7A- 7B, and [0085]-[0086] that it would have been obvious to one of ordinary skill in the inventory art to include the camera is mounted to a motorized base that enables the camera to shift position relative to the stored item (See Figs. 7A- 7B; [0085] discussing the cameras 710 do not have to cover the entire length L with one image; rather, camera 710 may be rotatably attached to a hinge 711, which allows camera to tilt up and down vertically, to cover different sections of drawer 330. Images captured by cameras 710 are stitched or combined to form an image of the entire drawer; and [0086] discussing the cameras may be moved by a motor along a rail."). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney to include the camera is mounted to a motorized base that enables the camera to shift position relative to the stored item, as disclosed by Phillips. One of ordinary skill in the art would have been motivated to make this modification in order to imaging different sections of the drawer as required (Phillips [0085]).

20.	With regards to claim 6, Kinney disclosed the limitations of,
wherein the wireless encryption chip is a physical unclonable function (See Fig.4 and [0036] discussing the locked cabinet space 76 which is fitted with an internal RFID transceiver; shelving, containers and is dimensionally supportive of reliable RFID scanning of a quantity of RFID tags, with transceiver(s) connected to an authenticated internet board.).

21.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatenable by Kinney in view of U.S. Pat. Pub. No. 2019/0172282 to Patel (“Patel”).

22.	With regards to claim 12, Kinney is silent on the limitations of,
wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset, and wherein the custodian server transfers ownership of the diamond asset via transactions of the cryptographic token. 
However, Patel teaches at Fig. 2, [0025], [0027], [0030], and [0035] that it would have been obvious to one of ordinary skill in the inventory art to include the processing system operates as a node on a distributed blockchain network (See Fig. 2 and [0027] discussing blockchain system database configuration including blockchain system 200 may include certain common blockchain elements, for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).)  and the blockchain network includes a cryptographic token that corresponds to the diamond asset (See [0025] discussing the storage system 110 providing means to send information/notifications to stakeholders by way of SMS service or email services (such as the reason provided by the requester) which can help in gathering the consensus as per the requirements of the smart contract; the consensus information gathered from the requester and from the stakeholders may be used to generate and fill-in a lookup table which the smart contract may analyze to determine whether to open the storage system 110; and [0030] discussing data writing to the blockchain can be public or can be encrypted and maintained as private or it may be made public or restricted to stakeholder access.), and wherein the custodian server transfers ownership of the diamond asset via transactions of the cryptographic token (See [0035] discussing the responses may also identify the stakeholder including their role include tenant, joint-tenant, owner, co-owner, renter, lessee, and the like, with respect to the storage system and then the request to open the storage system may include a description of a reason provided by the user (e.g., voice, text, video, etc.) for opening the storage system, and the notification transmitted to the one or more stakeholders includes the reason for opening the storage system provided by the user.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney to include the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset, and wherein the custodian server transfers ownership of the diamond asset via transactions of the cryptographic token, as disclosed by Patel. One of ordinary skill in the art would have been motivated to make this modification in order to allow for regulating access to the storage cabinets in a secure way (Patel [0002]).  

23.	With regards to claim 13, Kinney disclosed the limitations of,
wherein the physical unclonable function is operable to derive a cryptographic key (See [0033] discussing the smart phone 11 can utilize cellular or WiFi connectivity and interface to the PUF chip 16 and authenticate the diamond card 10, by communicating with the third party server via known publicly encrypted communication methods; [0077] discussing the chip is programmed with a server challenge key, the public encryption key to the card's authentication
service, and information about the DIAMOND COIN puck and during an enrollment of any given diamond card, access circuitry in the EV1 is "burnt out", making it impossible for an attacker to alter the encrypted program or content"), the cryptographic key associated with the
cryptographic token as an authorization means (See [0034) discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server, which will generate random challenge for each chip upon presentation and confirm the expected encrypted response"). 
Kinney is silent on the limitations of,
wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset. 
However, Patel teaches at Fig. 2, [0025], [0027], [0030], and [0035] that it would have been obvious to one of ordinary skill in the inventory art to include wherein the processing system operates as a node on a distributed blockchain network (See Fig. 2 and [0027] discussing blockchain system database configuration including blockchain system 200 may include certain common blockchain elements, for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).) and the blockchain network includes a cryptographic token that corresponds to the diamond asset (See [0025] discussing the storage system 110 providing means to send information/notifications to stakeholders by way of SMS service or email services (such as the reason provided by the requester) which can help in gathering the consensus as per the requirements of the smart contract; the consensus information gathered from the requester and from the stakeholders may be used to generate and fill-in a lookup table which the smart contract may analyze to determine whether to open the storage system 110; and [0030] discussing data writing to the blockchain can be public or can be encrypted and maintained as private or it may be made public or restricted to stakeholder access.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney to include the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset, as disclosed by Patel. One of ordinary skill in the art would have been motivated to make this modification in order to allow for regulating access to the storage cabinets in a secure way (Patel [0002]).  

24.	Claims 5, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatenable by Kinney and Phillips in view of Patel.

25.	With regards to claim 5, Kinney and Phillip are silent on the limitations of,
wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the stored item.
However, Patel teaches at Fig. 2, [0025], [0027], [0030], and [0035] that it would have been obvious to one of ordinary skill in the inventory art to include wherein the processing system operates as a node on a distributed blockchain network (See Fig. 2 and [0027] discussing blockchain system database configuration including blockchain system 200 may include certain common blockchain elements, for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).) and the blockchain network includes a cryptographic token that corresponds to the stored item (See [0025] discussing the storage system 110 providing means to send information/notifications to stakeholders by way of SMS service or email services (such as the reason provided by the requester) which can help in gathering the consensus as per the requirements of the smart contract; the consensus information gathered from the requester and from the stakeholders may be used to generate and fill-in a lookup table which the smart contract may analyze to determine whether to open the storage system 110; and [0030] discussing data writing to the blockchain can be public or can be encrypted and maintained as private or it may be made public or restricted to stakeholder access.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney and Phillips to include wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the stored item., as disclosed by Patel. One of ordinary skill in the art would have been motivated to make this modification in order to allow for regulating access to the storage cabinets in a secure way (Patel [0002]).  

26.	With regards to claim 7 (Similarly claim 19), Kinney disclosed the limitations of,
wherein the physical unclonable function is operable to derive a cryptographic key (See [0033] discussing the smart phone 11 can utilize cellular or WiFi connectivity and interface to the PUF chip 16 and authenticate the diamond card 10, by communicating with the third party server via known publicly encrypted communication methods; [0077] discussing the chip is programmed with a server challenge key, the public encryption key to the card's authentication
service, and information about the DIAMOND COIN puck and during an enrollment of any given diamond card, access circuitry in the EV1 is "burnt out", making it impossible for an attacker to alter the encrypted program or content"), the cryptographic key associated with the
cryptographic token as an authorization means (See [0034) discussing the authentication server in such a case would maintain a secure and encrypted database of unique chip parameters include the activation and unique challenge/response algorithm for every PUF chip registered at the server, which will generate random challenge for each chip upon presentation and confirm the expected encrypted response"). 
Kinney and Phillip are silent on the limitations of,
wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the stored item. 
However, Patel teaches at Fig. 2, [0025], [0027], [0030], and [0035] that it would have been obvious to one of ordinary skill in the inventory art to include wherein the processing system operates as a node on a distributed blockchain network (See Fig. 2 and [0027] discussing blockchain system database configuration including blockchain system 200 may include certain common blockchain elements, for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).) and the blockchain network includes a cryptographic token that corresponds to the stored item (See [0025] discussing the storage system 110 providing means to send information/notifications to stakeholders by way of SMS service or email services (such as the reason provided by the requester) which can help in gathering the consensus as per the requirements of the smart contract; the consensus information gathered from the requester and from the stakeholders may be used to generate and fill-in a lookup table which the smart contract may analyze to determine whether to open the storage system 110; and [0030] discussing data writing to the blockchain can be public or can be encrypted and maintained as private or it may be made public or restricted to stakeholder access.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney and Phillips to include the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the stored item, as disclosed by Patel. One of ordinary skill in the art would have been motivated to make this modification in order to allow for regulating access to the storage cabinets in a secure way (Patel [0002]).  

27.	With regards to claim 18, Kinney disclosed the limitations of,
wherein the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset, the method further comprising:
transferring ownership of the stored item by a custodian server based on a transaction of the cryptographic token.
However, Patel teaches at Fig. 2, [0025], [0027], [0030], and [0035] that it would have been obvious to one of ordinary skill in the inventory art to include the processing system operates as a node on a distributed blockchain network (See Fig. 2 and [0027] discussing blockchain system database configuration including blockchain system 200 may include certain common blockchain elements, for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).)  and the blockchain network includes a cryptographic token that corresponds to the diamond asset (See [0025] discussing the storage system 110 providing means to send information/notifications to stakeholders by way of SMS service or email services (such as the reason provided by the requester) which can help in gathering the consensus as per the requirements of the smart contract; the consensus information gathered from the requester and from the stakeholders may be used to generate and fill-in a lookup table which the smart contract may analyze to determine whether to open the storage system 110; and [0030] discussing data writing to the blockchain can be public or can be encrypted and maintained as private or it may be made public or restricted to stakeholder access.), and transferring ownership of the stored item by a custodian server based on a transaction of the cryptographic token (See [0035] discussing the responses may also identify the stakeholder including their role include tenant, joint-tenant, owner, co-owner, renter, lessee, and the like, with respect to the storage system and then the request to open the storage system may include a description of a reason provided by the user (e.g., voice, text, video, etc.) for opening the storage system, and the notification transmitted to the one or more stakeholders includes the reason for opening the storage system provided by the user.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney and Phillips to include the processing system operates as a node on a distributed blockchain network and the blockchain network includes a cryptographic token that corresponds to the diamond asset, and transferring ownership of the stored item by a custodian server based on a transaction of the cryptographic token, as disclosed by Patel. One of ordinary skill in the art would have been motivated to make this modification in order to allow for regulating access to the storage cabinets in a secure way (Patel [0002]).  

28.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatenable by Kinney and Patel in view of U.S. Pat. Pub. No. 2018/0078843 to Tran et al. (“Tran”).

29.	With regards to claim 14, Kinney and Patel are silent on the limitations of,
wherein transfer of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network requires retrieval of the physical unclonable function via the wireless sensor. 
However, Tran teaches at [0121] and [0319] that it would have been obvious to one of ordinary skill in the inventory art to include transferring of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network (See [0121] discussing the loT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets and with blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement.) requires retrieval of the physical unclonable function via the wireless sensor (See (0319] discussing using a blockchain, distributed consensus on who owns what are achieved; therefore, digital assets can be uniquely identified by digital fingerprints using cryptographically-safe hash functions and these fingerprints computed from images of the asset may be used in a method to uniquely identify physical assets; and [0333] discussing the sensors 180 receives incoming information and in turn transfer the data to an enactor, which in tum makes a decision based on its current situational data, as captured by sensors 180.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney and Patel to include transferring of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network requires retrieval of the physical unclonable function via the wireless sensor, as disclosed by Tran. One of ordinary skill in the art would have been motivated to make this modification in order to allow for ownership rights to be transferred directly from one party to another without requiring a central authority (Tran [0319]).  
	
30.	Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatenable by Kinney, Phillips, and Patel in view of Tran.

31.	With regards to claim 8 (Similarly claim 20), Kinney, Phillips, and Patel are silent on the limitations of,
wherein transfer of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network requires retrieval of the physical unclonable function via the wireless sensor.
However, Tran teaches at [0121] and [0319] that it would have been obvious to one of ordinary skill in the inventory art to include transferring of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network (See [0121] discussing the loT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets and with blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement.) requires retrieval of the physical unclonable function via the wireless sensor (See (0319] discussing using a blockchain, distributed consensus on who owns what are achieved; therefore, digital assets can be uniquely identified by digital fingerprints using cryptographically-safe hash functions and these fingerprints computed from images of the asset may be used in a method to uniquely identify physical assets; and [0333] discussing the sensors 180 receives incoming information and in turn transfer the data to an enactor, which in tum makes a decision based on its current situational data, as captured by sensors 180.).
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kinney, Phillips, and Patel to include transferring of the cryptographic token from a first cryptographic wallet of the distributed blockchain network to a second distributed blockchain network requires retrieval of the physical unclonable function via the wireless sensor, as disclosed by Tran. One of ordinary skill in the art would have been motivated to make this modification in order to allow for ownership rights to be transferred directly from one party to another without requiring a central authority (Tran [0319]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov